1 CODE OF ETHICS (Amended October 31, 2014) TABLE OF CONTENTS I. Introduction A. Regulatory Requirements to Establish Code of Ethics B. Defined Terms; CCO C. Persons Covered by the Code D. Standards of Business Conduct E. Frequent Trading F. Duty to Promptly Report Violations G. Requirement to Provide Code and Any Amendments to Access Persons H. Written Acknowledgement and Compliance Agreement Requirement II. Required Reporting of Personal Securities Accounts, Holdings and Transactions A. Personal Securities Accounts and Personal Securities Holdings B. New Personal Securities Accounts; Approved Brokers C. Account Statements and Confirmations D. Reporting Obligation for Certain Personal Securities Transactions E. Exemptions III. Certain Prohibited Personal Securities Transactions A. Initial Public Offerings B. Limited Offerings C. Other Prohibited Transactions IV. Personal Securities Transactions Involving Legg Mason Funds A.
